Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 1 of 44 PageID: 296



THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Lead Plaintiff

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                                              Civ. No. 18-5612 (ES) (SCM)
 In re Cancer Genetics, Inc. Securities
 Litigation                                   AMENDED CLASS ACTION
                                              COMPLAINT FOR VIOLATIONS
                                              OF THE FEDERAL SECURITIES
                                              LAWS

                                              JURY TRIAL DEMANDED


      Lead Plaintiff Randy Clark (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following

based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of the defendants’ public documents, conference

calls and announcements made by defendants, United States Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and
                                          1
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 2 of 44 PageID: 297



regarding Cancer Genetics, Inc. (“Cancer Genetics” or the “Company”), analysts’

reports and advisories about the Company, interviews with former employees of

Cancer Genetics, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

      1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities, other than Defendants, who purchased or otherwise

acquired the common stock of Cancer Genetics from March 10, 2016 through

April 2, 2018, inclusive (the “Class Period”). Plaintiff seeks to recover

compensable damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”).1

      2.     During the Class Period, Defendants repeatedly and falsely touted the

seamless integration of Response Genetics, Inc. (“Response Genetics”), a company

that Cancer Genetics acquired shortly before the start of the Class Period. The

integration was actually anything but seamless. Defendants failed to disclose that

Cancer Genetics was having severe problems integrating Response Genetics’

1
  Excluded from the Class are Defendants, present and former officer and directors
of the Company, members of such excluded persons’ immediate families and their
legal representatives, heirs, successors or assigns, and any entity in which any such
excluded person have or had a controlling interest.
                                          2
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 3 of 44 PageID: 298



billing and invoices systems. Ultimately, on April 2, 2018 – approximately 2.5

years after it acquired Response Genetics – Cancer Genetics revealed that its

inability to integrate Response Genetics’ invoices and billing system caused it to

have to record a $4.4 million bad debt expense, write off $1.8 million of its

accounts receivable, and declare that its internal controls over financial reporting

were ineffective. Cancer Genetics also announced that as a result of the large bad

debt expense, the Company was in default of its loan covenant with its lenders.

      3.     Defendants needed to conceal the Response Genetics integration

problems because Cancer Genetics was trying to raise money during the Class

Period and conducted several public offerings and private placements of its

securities. On May 25, 2016, Cancer Genetics raised $5 million in an offering of

common stock and warrants. On September 14, 2016, it raised an additional $5.5

million in another offering of common stock and warrants. Finally, on December

8, 2017, the Company raised $7 million in a public offering of common stock.

Indeed, Cancer Genetics admitted in its SEC filings that it had severe cash flow

problems and was dependent on financing from the public offerings just to stay

afloat. If the public had been aware of Cancer Genetics’ failure to integrate

Response Genetics, or the resulting bad debt write off and loan covenant default,

Cancer Genetics would have had a much more difficult time getting investors to

buy its securities in the public offerings and private placements.


                                          3
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 4 of 44 PageID: 299



      4.     Cancer Genetics describes itself as an “emerging leader” in DNA-

based cancer diagnostics. The Company primarily engages in the business of

diagnosing, monitoring, and informing cancer treatment.

      5.     On August 10, 2015, Cancer Genetics announced that it had reached

an agreement in principle to purchase a bankrupt Los Angeles-based company

called Response Genetics. Response Genetics specialized in solid tumor molecular

diagnostics, and the acquisition of Response Genetics was part of Cancer Genetics’

efforts to expand its national reach while augmenting its clinical services offering.

      6.     Cancer Genetics finalized and closed its acquisition of Response

Genetics on October 12, 2015.

      7.     In Cancer Genetics’ October 12, 2015 press release announcing the

transaction, Defendant Panna Sharma touted the anticipated “seamless integration”

of Response Genetics and boasted of “capturing synergies” between the two

companies.

      8.     Likewise, on a November 10, 2015 conference call, Defendant

Edward Sitar stated that he was “very pleased” with the progress that has been

made with regards to the integration of Response Genetics. Sitar specifically

stated that “we’ve been able to move quickly to rationalize…billing [.]” To further

allay concerns over integration, Sitar claimed that “a majority” of Response




                                          4
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 5 of 44 PageID: 300



Genetics’ staff had been retained and brought into Cancer Genetics’ existing

structure.

      9.     At the time that Cancer Genetics acquired Response Genetics,

Defendants knew that Response Genetics’ finances were in shambles, that it was

having problems collecting on its accounts receivables, and that many of its

diagnostic tests were not getting approved by Medicaid and Medicare for

reimbursement.     In light of these serious problems, Defendants knew that

successful integration of Response Genetics, particularly its billing and invoicing

systems, would be a challenge.

      10.    Yet, Defendants did not have a well-thought out plan for integration,

and instead approached the integration process with a laissez-faire, “we’ll figure it

out as we go” attitude, sweeping issues under the rug and concealing problems

from investors.

      11.    To make matters worse, rather than retaining Response Genetics’

employees to help ensure a smooth integration, Defendant Sitar quickly ordered

the firing of the entire accounting and finance team that Cancer Genetics inherited

from Response Genetics.

      12.    Hence the integration process was a disaster. Cancer Genetics used a

billing system called Xifin, while Response Genetics used a system called LIM.

After it acquired Response Genetics, Cancer Genetics sought to upgrade Xifin so


                                         5
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 6 of 44 PageID: 301



that the two billing systems (i.e. Cancer Genetics’ and Response Genetics’) could

“talk to each other”. Despite pouring thousands of dollars into this endeavor,

Cancer Genetics could not sync the two systems.

      13.   As a result, Cancer Genetics’ billing system didn’t integrate any of

Response Genetics’ invoices or bills. This led to an untenable situation where the

Company’s accounting team acted like it was running two different companies in

two different locations. Any invoice from after October 2015 was considered a

Cancer Genetics invoice, and entered into Cancer Genetics’ billing system. Any

invoice from before October 2015 stayed in Response Genetics’ system because

Cancer Genetics could not migrate or sync the two systems. And yet, Cancer

Genetics fired the entire Response Genetics accounting team shortly after its

acquisition, so that Cancer Genetics’ personnel were left scrambling trying to

figure out Response Genetics’ accounting system and understand the status of

invoices and accounts receivables, which were already in bad shape. This process

became highly disorganized and turned into a situation where nobody had a good

grasp over Response Genetics’ old invoices and accounts receivables.

      14.   Yet, throughout the Class Period, Defendants continually and falsely

reassured the public that the integration of Response Genetics was going smoothly.

On a March 3, 2016 earnings call, Defendant Sharma stated that Cancer Genetics

had finished the integration process. Defendant Sharma further and specifically


                                        6
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 7 of 44 PageID: 302



misrepresented that Cancer Genetics had been able to integrate and streamline

billing and finance.

      15.    As late as March 23, 2017, Defendant John A. Roberts still falsely

touted the “highly successful integration” of Response Genetics.

      16.    In Cancer Genetics’ SEC filings during the Class Period, it

represented that the Company’s internal controls over financial reporting were

effective.

      17.    On December 8, 2017, Cancer Genetics announced the pricing for the

$7 million December 12, 2017 direct offering, pricing the Company’s common

stock at $2 per share.

      18.    Finally, on April 2, 2018, approximately two and a half years

following the acquisition of Response Genetics, and after raising more than $17

million from investors in the meantime, Cancer Genetics revealed that due to

problems stemming from the integration of Response Genetics’ invoices into

Cancer Genetics’ billing platform, Cancer Genetics would be writing off $1.8

million in accounts receivables and recording a bad debt expense of $4.4 million.

It further revealed that as a result of these large bad debt expenses, Cancer

Genetics was in default of its loan covenant with lenders. It also revealed that the

Company’s internal controls over financial reporting were not effective.




                                         7
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 8 of 44 PageID: 303



      19.   Immediately following these adverse disclosures, shares of Cancer

Genetics common stock fell $0.55 per share, or over 33% from its previous closing

price, to close at $1.10 per share on April 3, 2018, damaging Plaintiff and other

Cancer Genetics investors.

      20.   Indeed, Defendants Sharma and Sitar have a history of hiding

negative information in order to not affect the Cancer Genetics’s stock price.

Sharma and Sitar refused to file criminal charges against Cancer Genetics’ former

Director of Reimbursements and Clinical Revenue Cycle, Randy Goodman, even

though Goodman stole $100,000 from the Company and submitted false expense

reports, because Sharma and Sitar did not want the negative news to get out and

affect the Company’s stock price. Defendant Sharma’s bonus was directly tied to

Cancer Genetics’ stock price, giving him motive to conceal bad news.

      21.   Because of their part in this fraud, Defendants Sharma and Sitar – the

CEO and CFO of the Company, respectively – were both fired by Cancer

Genetics’ Board of Directors. Defendant Sharma remains unemployed to this day.

                        JURISDICTION AND VENUE

      22.   The claims asserted herein arise under and pursuant to §§10(b) and

20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).




                                        8
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 9 of 44 PageID: 304



       23.    This Court has jurisdiction over the subject matter of this action under

28 U.S.C. §1331 and §27 of the Exchange Act.

       24.    Venue is proper in this District pursuant to §27 of the Exchange Act

(15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the Company’s principal executive

offices are located in this District and the Company conducts business in this

District.

       25.    In connection with the acts, conduct and other wrongs alleged in this

Complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mail,

interstate telephone communications and the facilities of the national securities

exchange.

                                     PARTIES

       26.    Plaintiff, as set forth in his PSLRA certification previously filed with

the Court, purchased Cancer Genetics securities at artificially inflated prices during

the Class Period and was damaged upon the revelation of the alleged corrective

disclosure.

       27.    Defendant Cancer Genetics is a Delaware corporation with its

principal executive offices located in Rutherford, New Jersey. Cancer Genetics

touts itself as an emerging leader in the field of personalized medicine, offering




                                          9
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 10 of 44 PageID: 305



 diagnostic products and services that enable precision medicine in the field of

 oncology. The Company trades on NASDAQ under the ticker symbol “CGIX.”

       28.   Defendant Panna L. Sharma (“Sharma”) was the Chief Executive

 Officer (“CEO”) of Cancer Genetics from the beginning of the Class Period until

 February 2, 2018, when he was forced to resign by Cancer Genetics’ Board of

 Directors for his poor job performance.

       29.   Defendant Edward J. Sitar (“Sitar”) was the Chief Financial Officer

 (“CFO”) of Cancer Genetics from the beginning of the Class Period until February

 3, 2017, when he was fired for his poor performance in overseeing the Company’s

 financial and accounting operations.

       30.   Defendant John A. Roberts (“Roberts”) was the Chief Operating

 Officer (“COO”) and Executive Vice President of Finance from July 11, 2016 until

 February 2, 2018, when he became Interim CEO of the Company.

       31.   Defendant Igor Gitelman (“Gitelman”) has been the Chief Accounting

 Officer (“CAO”) of Cancer Genetics since February 13, 2017.

       32.   Defendants Sharma, Sitar, Roberts, and Gitelman are sometimes

 referred to herein as the “Individual Defendants.”

       33.   Each of the Individual Defendants:

       (a)   directly participated in the management of the Company;




                                           10
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 11 of 44 PageID: 306



       (b)   was directly involved in the day-to-day operations of the Company at

             the highest levels;

       (c)   was privy to confidential proprietary information concerning the

             Company and its business and operations;

       (d)   was directly or indirectly involved in drafting, producing, reviewing

             and/or disseminating the false and misleading statements and

             information alleged herein;

       (e)   was directly or indirectly involved in the oversight or implementation

             of the Company’s internal controls;

       (f)   was aware of or recklessly disregarded the fact that the false and

             misleading statements were being issued concerning the Company;

             and/or

       (g)   approved or ratified these statements in violation of the federal

             securities laws.

       34.   The Company is liable for the acts of the Individual Defendants and

 its employees under the doctrine of respondeat superior and common law

 principles of agency because all of the wrongful acts complained of herein were

 carried out within the scope of their employment.




                                           11
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 12 of 44 PageID: 307



       35.    The scienter of the Individual Defendants and other employees and

 agents of the Company is similarly imputed to the Company under respondeat

 superior and agency principles.

       36.    The Company and the Individual Defendants are referred to herein,

 collectively, as the “Defendants.”

                             CONFIDENTIAL WITNESSES

       37.    Confidential Witness 1 (“CW1”) was the Director of Sales, Western

 Region, at Cancer Genetics from March 2015 to March 2018. CW1 reported to

 Greg Ash, Vice President of Sales at Cancer Genetics.

       38.    Confidential Witness 2 (“CW2”) was a Business Functional Analyst

 at Cancer Genetics from August 2016 to January 2017. CW2 reported to Richard

 Dotson, Cancer Genetics’ Chief Investment Officer and Vice President of

 Information Technology.

       39.    Confidential Witness 3 (“CW3”) was the Human Resources and

 Talent Development Leader at Cancer Genetics from August 2015 to August 2016.

 CW3 reported to Defendant Sharma for the first nine months of her employment at

 Cancer Genetics, and then to Defendant Roberts for the remaining three months.

       40.    Confidential Witness 4 (“CW4”) was the Human Resources Manager

 at Cancer Genetics from December 2015 to June 2018. CW4 first reported to the




                                        12
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 13 of 44 PageID: 308



 VP of Human Resources, Molly Lukes, and then to Defendant Roberts after July

 2016.

         41.   Confidential Witness 5 (“CW5”) was a medical collector for

 Response Genetics and then for Cancer Genetics, serving in that role from

 September 2014 to June 2018. CW5 first reported to Linda Franco and Ashley

 Rincon at Response Genetics. After Cancer Genetics acquired Response Genetics,

 CW5 reported to Raechelle Spleight, a Billing Supervisor at Cancer Genetics.

                          ALLEGATIONS OF FRAUD

 Background: Cancer Genetics Acquires the Bankrupt Response Genetics

         42.   On August 10, 2015, Cancer Genetics announced that it had reached

 an agreement in principle to acquire Response Genetics.       Response Genetics

 specialized in the molecular diagnostics of solid tumors. For New Jersey-based

 Cancer Genetics, the acquisition of Response Genetics would allow the Company

 to expand its clinical offerings and presence to the western and southwestern

 regions of the U.S.

         43.   Response Genetics was formerly a NASDAQ-listed company that had

 fallen on hard times. It was delisted by NASDAQ in July 2015. At the same time

 that Response Genetics announced that it had reached an agreement in principle for

 Cancer Genetics to acquire it, Response Genetics filed for Chapter 11 bankruptcy.




                                         13
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 14 of 44 PageID: 309



       44.   Financially, Response Genetics was a mess at time of Cancer

 Genetics’ acquisition. Per its bankruptcy filings, Response Genetics had total

 assets of approximately $10.8 million and total debt of $15.7 million as of March

 31, 2015. Furthermore, in its Form 10-Q for the first quarter ended March 31,

 2017, Response Genetics reported an accumulated deficit of $83 million.

       45.   According to CW3, as part of Cancer Genetics’ due diligence

 investigation into Response Genetics prior to the acquisition, Defendants Sharma

 and Sitar learned that they were acquiring a company with serious accounts

 receivable collection problems. Moreover per CW3, both Defendant Sharma and

 Defendant Sitar were aware, from the pre-purchase due diligence investigation,

 that Response Genetics had “a lot of accounting issues” in general.

       46.   According to CW1, it was also a widely known fact at Cancer

 Genetics that at the time of its acquisition of Response Genetics, the latter

 company was having major problems getting reimbursed by Medicaid and other

 insurers. CW2 said that it was partly because Response Genetics sales people were

 so eager to generate sales that they were selling cancer diagnostic tests that were

 not yet approved by Medicaid and Medicare. As such, additional information was

 needed in order to get reimbursed by Medicaid and Medicare. The Medicaid

 reimbursement problem became so severe that at the time of its sales to Cancer

 Genetics, Response Genetics had stopped accepting Medicaid patients.


                                         14
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 15 of 44 PageID: 310



       47.    By all accounts, Cancer Genetics was acquiring a company that was in

 shambles, and rife with accounting issues. Cancer Genetics’ pre-acquisition due

 diligence informed Defendants that integration would be no easy task.

       48.    On October 12, 2015, Cancer Genetics announced that it had

 completed the acquisition of Response Genetics. In the press release announcing

 the close of this purchase, Defendant Sharma painted a rosy picture of the

 integration process, stating that he’s looking forward to a “seamless integration” of

 Response Genetics.

       49.    On a November 11, 2015 earnings call, Defendant Sitar doubled down

 on Defendant Sharma’s statement, stating that as to the integration of Response

 Genetics, he’s “very pleased with the progress we have made in just four weeks

 after closing this acquisition.”     Defendant Sitar specifically mentioned the

 integration of billing, telling the public that Cancer Genetics had been able to

 “move quickly to rationalize” billing.

       50.    To further assuage the investing public’s concerns over the integration

 of Response Genetics into Cancer Genetics, Defendant Sitar stated on the

 November 11, 2015 earnings call that “a majority of the Response staff” had been

 retained and brought into Cancer Genetics’ existing team.




                                          15
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 16 of 44 PageID: 311




 Easier Said than Done: Integration Becomes a Debacle

       51.     According to CW3, it was common knowledge at Cancer Genetics

 that Defendant Sharma liked to buy companies that were well-matched with

 Cancer Genetics’ business and were going under or about to go under. Response

 Genetics was one such company.

       52.     The problem, however, was that Defendant Sharma and Sitar, as CEO

 and CFO, had no plan in place for integrating Response Genetics. CW3 attended

 multiple meetings with Defendants Sharma and Sitar during the fall of 2015 in

 which CW3 tried to get them to discuss their “game plan” for integrating Response

 Genetics. But Sharma and Sitar had no concrete plan. Their attitude was simply

 “we’ll figure it out as we go.”

       53.     This laissez faire attitude was a recipe for disaster, especially when it

 came to integrating the two companies’ billing and accounting systems. According

 to CW4, Cancer Genetics’ billing system was Xifin. Response Genetics, on the

 other hand, used the LIM software to store billing and invoice data. Cancer

 Genetics initially tried to upgrade its Xifin system so that it could sync with the

 LIM system (i.e. make the two systems “talk to each other”).               This failed

 completely.

       54.     As a result, Cancer Genetics’ billing system didn’t integrate any

 Response Genetics’ invoices or bills. Hence after the acquisition, the billing and


                                           16
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 17 of 44 PageID: 312



 invoicing were done as if Response Genetics and Cancer Genetics were still two

 different companies.    For example, according to CW5, Response Genetics’

 invoices from before October 2015 stayed in Response Genetics’ system, while

 anything from after October 2015 was considered a Cancer Genetics invoice.

       55.   CW5 said that this led to a messy situation where, for example, if a

 test was performed by Response Genetics in June 2015 and it awaiting payment,

 and someone contacted Cancer Genetics to inquire about it, Cancer Genetics’

 billing system would show no record of this test. CW5 or another employee would

 then have to pull up Response Genetics’ old system – which nobody at Cancer

 Genetics was trained in – to see if there was any information about the bill. This

 ad hoc process led to many invoices, accounts receivables and request for

 additional information slipping through the cracks and going unattended.

       56.   Even though Cancer Genetics still had to use Response Genetics’

 billing system due to the failure to integrate Xifin and LIM, Cancer Genetics

 exacerbated the integration efforts by letting go the entire Response Genetics

 finance and accounting team, who were the only persons familiar with and trained

 in Response Genetics’ billing software.

       57.   According to CW3, in late 2015, Defendant Sitar ordered her to fire

 the entire Response Genetics finance and accounting team even though Sitar knew

 that Response Genetics’ accounts receivables were in disarray. Indeed, when CW3


                                           17
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 18 of 44 PageID: 313



 carried out the order to fire the Response Genetics’ accounting team, several of

 those terminated employees expressed shock because they felt that Cancer

 Genetics needed them in accounting and finance given Response Genetics’ chaotic

 accounting situation and the integration difficulties. CW3 told Defendant Sitar that

 the former Response Genetics employees were necessary for the integration

 process, but Sitar ignored this feedback from her.

       58.    CW5 said that a short time after the acquisition, Cancer Genetics put

 together a small team to collect on Response Genetics’ accounts receivables. CW5

 remembers the first names of three individual on that team: Kevin, Gary, and

 Ashley. However, Cancer Genetics suddenly and inexplicably fired this entire

 team a short time after it was formed. CW5 doesn’t know why there were fired, or

 who then became responsible for overseeing and collecting Response Genetics’

 accounts receivables. CW5 does recall that Cancer Genetics eventually hired an

 accountant at some point in 2016 or 2017 to work in the California facility (i.e.

 former Response Genetics site), but that person was fired six months later because

 he did not understand medical coding or medical billing.

       59.    According to CW4, Cancer Genetics had no system in place to

 identify bad debt that it inherited from Response Genetics, even though CW4 and

 all of CW4’s superiors knew that Response Genetics had a lot of accounts

 receivables and problems collecting on past due invoices. CW4 said if there was a


                                          18
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 19 of 44 PageID: 314



 system in place to identify and evaluate bad debt, CW4 would have been aware of

 it.

 Defendants’ Misleading Statements Touting Integration Success

       60.    The integration process, particularly in the billing and accounting

 department, was in shambles. Yet, during the Class Period, Defendants repeatedly

 and misleadingly touted the supposed “success” of the integration process.

       61.    On a March 3, 2016 earnings call, Defendant Sharma said that “we

 have integrated Response Genetics[.]” Defendant Sharma went on to elaborate

 that “Since closing the acquisition in October, we streamlined operations

 significantly by integrating sales, billing, finance, IT… [.]”

       62.    On the same call, Defendant Sitar also falsely touted the seamless

 success of the integration process: “As [Sharma] noted, we’ve integrated sales,

 billing, finance, IT, biopharma operations and quality assurance.”

       63.    Defendants also touted their supposed success collecting on Response

 Genetics’ accounts receivables.

       64.    On an August 10, 2016 earnings call, Defendant Sitar said: “I'm happy

 to report we have made significant progress in this area and have input and billed

 about 90% of the claims that were delayed due to system integrations from the

 West Coast clinical lab.” Defendant Sitar also noted on the same call that “we’re

 recording and collecting [the accounts receivables].”


                                          19
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 20 of 44 PageID: 315



       65.    On November 10, 2016, Defendant Sitar falsely touted on another

 earnings call that “collections are good,” and that over the next two or three

 quarters, the Company would be able to get the accounts receivables down to a

 “normalized level of receivables.”

       66.    On March 23, 2017, Defendant Roberts again misled the public about

 the integration of Response Genetics, falsely stating that: “So since our last

 conference call, we've continued strong organic revenue growth, as well as revenue

 from the highly successful integration of [Response Genetics].”

 Defendants’ False Statements Touting Effective Internal Controls

       67.    Defendants also falsely claimed to have effective internal controls

 over financial reporting during the Class Period.

       68.    On March 23, 2017, Cancer Genetics filed a Form 10-K annual report

 for the fiscal year ended December 31, 2016 (the “2016 10-K”) with the SEC.

 Defendants Sharma, Roberts, and Gitelman all signed the 2016 10-K. The 2016

 10-K also contained certifications pursuant to the Sarbanes-Oxley Act of 2002

 (“SOX”), signed by Defendants Sharma and Roberts, attesting to the accuracy of

 financial reporting and disclosure of any material changes to the Company’s

 internal controls over financial reporting.

       69.    Defendants falsely represented in the 2016 10-K that Cancer Genetics

 maintained effective internal controls over financial reporting:


                                           20
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 21 of 44 PageID: 316




       Item 9A.                        Controls and Procedures.

       Evaluation of Disclosure Controls and Procedures.
       We evaluated, under the supervision and with the participation of our
       principal executive officer and principal financial officer, the
       effectiveness of the design and operation of our disclosure controls
       and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under
       the Securities and Exchange Act of 1934 (“Exchange Act”), as
       amended) as of December 31, 2016, the end of the period covered by
       this report on Form 10-K. Based on this evaluation, the principal
       executive officer and the principal financial officer have concluded
       that our disclosure controls and procedures were effective
       at December 31, 2016.

       Based on management’s assessment, as of December 31, 2016, the
       Company’s internal control over financial reporting was effective.

                                   *      *     *

       Changes in Internal Control over Financial Reporting.
       There were no changes in our internal control over financial reporting
       during the three months ended December 31, 2016 that have
       materially affected, or are reasonably likely to materially affect, the
       Company's internal control over financial reporting.
       (Emphasis added).

       70.    On May 12, 2017, the Company filed its Form 10-Q with the SEC

 which provided the Company’s financial results for the first quarter of 2017 ending

 March 31, 2017 (the “1Q17 10-Q”). Defendants Sharma, Roberts, and Gitelman all

 signed the 1Q17 10-Q. The 1Q17 10-Q contained signed SOX certifications by

 Defendants Sharma and Roberts attesting to the accuracy of financial reporting and

 the disclosure of any material changes to the Company’s internal controls over

 financial reporting.
                                          21
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 22 of 44 PageID: 317



       71.    Defendants falsely represented in the 1Q17 10-Q that Cancer Genetics

 maintained effective internal controls over financial reporting:

       Item 4.      Controls and Procedures

       Evaluation of Disclosure Controls and Procedures

       We evaluated, under the supervision and with the participation of the
       principal executive officer and principal financial officer, the
       effectiveness of the design and operation of our disclosure controls
       and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under
       the Securities and Exchange Act of 1934 (“Exchange Act”), as
       amended, as of March 31, 2017, the end of the period covered by this
       report on Form 10-Q. Based on this evaluation, our President and
       Chief Executive Officer (principal executive officer) and our Chief
       Operating Officer (principal financial officer) have concluded that
       our disclosure controls and procedures were effective at the
       reasonable assurance level at March 31, 2017.

                                    *      *     *

       Changes in Internal Control over Financial Reporting

       There were no changes in our internal control over financial
       reporting during the three months ended March 31, 2017 that have
       materially affected, or are reasonably likely to materially affect, the
       Company’s internal control over financial reporting.

       (Emphasis added).
       72.    On August 14, 2017, the Company filed its Form 10-Q with the SEC

 which provided the Company’s financial results for the second quarter of 2017

 ended June 30, 2017 (the “2Q17 10-Q”). Defendants Sharma, Roberts, and

 Gitelman all signed the 2Q17 10-Q. The 2Q17 10-Q contained signed SOX

 certifications by Defendants Sharma and Roberts attesting to the accuracy of

                                          22
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 23 of 44 PageID: 318



 financial reporting, and the disclosure of any material changes to the Company’s

 internal controls over financial reporting.

       73.    The 2Q17 10-Q discussed Cancer Genetics’ controls and procedures,

 stating in relevant part:

       Item 4.       Controls and Procedures

       Evaluation of Disclosure Controls and Procedures

       We evaluated, under the supervision and with the participation of the
       principal executive officer and principal financial officer, the
       effectiveness of the design and operation of our disclosure controls
       and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under
       the Securities and Exchange Act of 1934 (“Exchange Act”), as
       amended, as of June 30, 2017, the end of the period covered by this
       report on Form 10-Q. Based on this evaluation, our President and
       Chief Executive Officer (principal executive officer) and our Chief
       Operating Officer (principal financial officer) have concluded that
       our disclosure controls and procedures were effective at the
       reasonable assurance level at June 30, 2017.
                                  *     *     *
       Changes in Internal Control over Financial Reporting

       There were no changes in our internal control over financial
       reporting during the three months ended June 30, 2017 that have
       materially affected, or are reasonably likely to materially affect, the
       Company’s internal control over financial reporting.
       (Emphasis added).

       74.    On November 13, 2017, the Company filed its Form 10-Q with the

 SEC which provided the Company’s financial results for the third quarter of 2017

 ended September 30, 2017 (the “3Q17 10-Q”). Defendants Sharma, Roberts, and


                                           23
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 24 of 44 PageID: 319



 Gitelman all signed the 3Q17 10-Q. The 3Q17 10-Q contained signed SOX

 certifications by Defendants Sharma and Roberts attesting to the accuracy of

 financial reporting, and the disclosure of any material changes to the Company’s

 internal controls over financial reporting.

       75.    The 3Q17 10-Q Cancer Genetics’ controls and procedures, stating in

 relevant part:

       Item 4.      Controls and Procedures

       Evaluation of Disclosure Controls and Procedures

       We evaluated, under the supervision and with the participation of the
       principal executive officer and principal financial officer, the
       effectiveness of the design and operation of our disclosure controls
       and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under
       the Securities and Exchange Act of 1934 (“Exchange Act”), as
       amended, as of September 30, 2017, the end of the period covered by
       this report on Form 10-Q. Based on this evaluation, our President
       and Chief Executive Officer (principal executive officer) and our
       Chief Operating Officer (principal financial officer) have concluded
       that our disclosure controls and procedures were effective at the
       reasonable assurance level at September 30, 2017.
                                  *     *      *

       Changes in Internal Control over Financial Reporting

       There were no changes in our internal control over financial
       reporting during the three months ended September 30, 2017 that
       have materially affected, or are reasonably likely to materially
       affect, the Company’s internal control over financial reporting.
       (Emphasis added).




                                           24
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 25 of 44 PageID: 320



       76.    The above statements that Cancer Genetics’ internal controls over

 financial reporting were effective were false and misleading because Cancer

 Genetics had no system in place, and was unable to, identify bad debt that it

 inherited from Response Genetics. Moreover, Cancer Genetics had been unable to

 integrate Response Genetics’ invoice and billing system, and therefore, could not

 properly respond to requests for additional information needed to get claims and

 invoices paid.

                                 The Truth Emerges

       77.    After market close on April 2, 2018, two-and-a-half years after Cancer

 Genetics acquired Response Genetics, Defendants finally revealed that they had

 been unable to integrate Response Genetics’ invoices and billing system into

 Cancer Genetics’ system, and as a result, they had been unable to properly record

 or collect the accounts receivables. Because of the failed integration and that a

 substantial portion of outstanding accounts receivable would not be collected,

 Cancer Genetics would be writing off $1.8 million in accounts receivables,

 recording a bad debt expense of $4.4 million, and record a revenue reversal of $1.6

 million in the fourth quarter of 2017.

       78.    Defendant Roberts offered this explanation during the April 2, 2018

 earnings call, which took place after market close:

             We engaged with third-party consultants with the tools
       necessary to gain greater visibility into receivables and determine that
                                          25
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 26 of 44 PageID: 321



       the majority of our cash collection challenges were related to our
       acquisition of Response Genetics and the integration of their
       invoices into our billing platform. Some of these claims, which were
       denied for a variety of reasons, date back as far as 2015.
             We're continuing our efforts to collect on all of these claims,
       but based on the information that's now available to us, we made the
       decision to write off a significant portion of our outstanding
       receivables in the fourth quarter. This resulted in a bad debt expense
       of $4.4 million and $1.8 million write-off against accounts
       receivables and a revenue reversal of $1.6 million in the fourth
       quarter.

       79.    During the same call, Defendant Roberts also disclosed that “as a

 result of recording a large bad debt, we triggered a default in our loan covenants

 with our senior lenders.”

       80.    Further, after the market closed on the same day, Cancer Genetics

 issued a press release entitled, “Cancer Genetics Reports Fourth Quarter and Full

 Year 2017, Financial Results and Provides Strategic Business Updates.” The press

 release stated in relevant part:

       While the Company continues with its collections efforts on all
       claims, in the fourth quarter it recorded a bad debt expense of $4.4
       million and wrote off $1.8 million of its accounts receivable, with a
       significant portion of the bad debt expense and write off related to
       collection issues with respect to the accounts receivable recorded
       subsequent to the 2015 acquisition of Response Genetics Inc. Payors
       have declined to reimburse the Company on certain performed
       Clinical services due to delays in filing its claims, the demands by
       payors for copies of patient medical records or diagnosis codes which
       have been difficult to obtain, and reimbursement challenges for
       certain of our next generation sequencing tests by Medicare and
       third-party managed care plans, among other reasons.



                                         26
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 27 of 44 PageID: 322



       81.    Also on April 2, 2018, Cancer Genetics filed its Form 10-K for the

 fiscal year ended December 31, 2017 (the “2017 10-K”) with the SEC. The 2017

 10-K revealed that Cancer Genetics’ internal controls over financial reporting were

 ineffective, stating in relevant part:

       Item 9A. Controls and Procedures.

       Evaluation of Disclosure Controls and Procedures.

       We evaluated, under the supervision and with the participation of our
       principal executive officer and principal financial officer, the
       effectiveness of the design and operation of our disclosure controls
       and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under
       the Securities and Exchange Act of 1934 (“Exchange Act”), as
       amended) as of December 31, 2017, the end of the period covered by
       this report on Form 10-K. Based on this evaluation, the principal
       executive officer and the principal financial officer have concluded
       that our disclosure controls and procedures were not effective
       at December 31, 2017 as a result of the material weakness in
       internal controls described below.
                                          *        *   *

       In connection with this assessment, we identified a material
       weakness, as described below, in our internal control over financial
       reporting as of December 31, 2017.
                                          *        *   *

       Accounting for uncollectible clinical services revenue: The
       Company’s quarterly and year- end review procedures includes
       management’s assessment of collectability and adjustment of its
       allowance for doubtful accounts. During the fourth quarter
       management revised its estimation process and as a result of the low
       collection patterns during the fourth quarter principally related to
       clinical service revenues from claims generated by the Los Angeles
       location, a determination was made to significantly increase the

                                              27
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 28 of 44 PageID: 323




       allowance for doubtful accounts to reflect this change in estimate,
       and our management has determined that this control deficiency
       constitutes a material weakness at December 31, 2017. However, the
       Company failed to identify that adjustments which pertained to
       contractual allowances and reduced expected collections of current
       quarter revenues should have been recorded as reductions in net
       revenue rather than bad debt expense.

       82.    On these adverse news, shares of Cancer Genetics fell $0.55 per share

 or over 33.3% from its previous closing price to close at $1.10 per share on April

 3, 2018, damaging investors.

       83.    It is no surprise that the market reacted so adversely to this material

 news. Cancer Genetics only had $27 million and $29 million in total revenue in

 2016 and 2017, respectively. Hence the $4.4 million bad debt expense and $1.8

 million write-off were extremely significant to the Company’s financial

 performance.

      ADDITIONAL ALLEGATIONS EVIDENCING SCIENTER AND
     INEFFECTIVE INTERNAL CONTROLS AT CANCER GENETICS

 Cancer Genetics was Struggling Financially and Needed to Raise Money

       84.    During the Class Period, Cancer Genetics was bleeding money and its

 financials were in woeful shape, making fund-raising a necessity. The Company

 recorded $15 million and $20 million in net loss in 2016 and 2017, respectively.

       85.    In its 2016 10-K, Cancer Genetics admitted that “Management

 evaluated the history and operational losses to have a material effect on our ability

 to continue as a going concern, unless we take actions to alleviate those conditions.
                                          28
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 29 of 44 PageID: 324



 Our primary sources of liquidity have been funds generated from our debt

 financings and equity financings.” In other words, the Company was in desperate

 need of additional funding, and was dependent on money raised through secondary

 offerings of its securities just to stay afloat.

        86.       In the 2017 10-K, Cancer Genetics again admitted that “Our recurring

 losses from operations have raised substantial doubt regarding our ability to

 continue as a going concern.”

        87.       CW2 also confirmed that the Company was in dire straits financially.

 CW2 said that many vendors refused to extend credit to Cancer Genetics,

 demanding cash payment instead. CW2 also stated that the Company often had

 trouble paying its bills.

        88.       Desperate for additional funding, Cancer Genetics during the Class

 Period conducted multiple offerings of its securities to raise funds:

              •      On May 25, 2016, Cancer Genetics raised $5 million in a public

                     offering of common stock and private placement of warrants.

              •      On September 14, 2016, it raised an additional $5.5 million in

                     another offering of common stock and warrants.

              •      On December 8, 2017, the Company raised $7 million in a public

                     offering of common stock.




                                              29
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 30 of 44 PageID: 325



       89.   Because the Company’s survival was dependent on its ability to raise

 money, it could not afford to let the investing public know of the problem it was

 having integrating Response Genetics. Or that Cancer Genetics had defaulted on

 its loan covenants.     Both of which would have severely hampered Cancer

 Genetics’ ability to attract investors and raise money. Hence Defendants were all

 eager to falsely tout the supposed “seamless” and “highly successful” integration

 of Response Genetics.

 Defendant Sharma and Sitar’s Obsession with Maintaining High Stock Price

       90.   Both Defendants Sharma and Sitar were obsessed with maintaining a

 high stock price for Cancer Genetics and were eager to sweep issues under the rug

 if they would negatively impact the Company’s stock price.

       91.   For example, CW3 said that in early 2016, management discovered

 that Randy Goodman, Cancer Genetics’ Director of Reimbursements and Clinical

 Revenue Cycle, had stolen $100,000 from the Company and submitted false

 expense reports. CW4 also corroborated CW3’s statement that Goodman stole

 from the Company.

       92.   CW3 recommended to Defendants Sharma and Sitar that criminal

 charges be filed against Goodman. Both Sharma and Sitar, however, said no,

 because it would become public knowledge (that a high-level employee was

 stealing from the Company) and negatively affect the Company’s stock price.


                                        30
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 31 of 44 PageID: 326



       93.    Coincidentally, according to CW3, Goodman oversaw a team in

 California that was tasked with figuring out Response Genetics’ accounts

 receivables. Goodman was fired in the spring of 2016.

       94.    According to CW4, Defendant Sharma’s bonus was tied to the

 Company’s stock price. CW4 said that Sharma was “mad” that he didn’t get a

 bonus in 2015 because the stock price was too low. CW4 recalls at some point in

 2017, CW4 was at a meeting with Sharma in North Carolina when the price of

 Cancer Genetics went over $4 per share. Sharma was very excited because it

 meant that he would get his bonus for 2016.

 Rampant Incompetence at Cancer Genetics

       95.    CW4 said that at Cancer Genetics, employees in accounting and

 finance were often forced into performing duties in which they had no familiarity

 and were not trained. For example, CW4 was forced to do tax report and IRS

 filings even though she had no training in either area because at Cancer Genetics

 people “wear many hats.” Defendant Sitar gave no help or guidance; employees

 just had to figure things out on their own.

       96.    CW4 said that Defendant Gitelman was way above his head as Chief

 Accounting Officer, and “didn’t know what he was doing.”

       97.    Following the acquisition of Response Genetics, CW4 was put in

 charge of integrating Response Genetics into Cancer Genetics’ payroll system.


                                           31
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 32 of 44 PageID: 327



 Defendant Sitar decided to use a company called Paylocity to integrate the two

 payroll systems. However, CW4 felt that Paylocity was “too basic” and created

 many limitations and challenges for the HR team. Defendant Sitar ignored the

 feedback.

 Defendants Sharma and Sitar were both Fired

        98.     On January 6, 2017, Cancer Genetics announced that it had fired

 Defendant Sitar. According to CW3, there had been rumblings in late 2016 that

 the Company wanted to fire Sitar because of his poor performance managing the

 finance and accounting operations.

        99.     On February 1, 2018, Cancer Genetics announced that Defendant

 Sharma had resigned as CEO, effective February 2, 2018.

        100. However, CW4 said that Defendant Sharma was actually forced to

 resign because of his poor job performance, including his poor performance related

 to the integration of Response Genetics.

        101. CW3 confirmed that Defendant Sharma was asked to resign by the

 Board of Directors.

        102. Per Sharma’s LinkedIn profile, he is still unemployed as of the date of

 this filing.

        103. The fact that Cancer Genetics fired both its CEO and CFO during the

 Class Period is a powerful indicator of wrongdoing.


                                            32
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 33 of 44 PageID: 328



                        CLASS ACTION ALLEGATIONS

       104. Plaintiff brings this action as a class action pursuant to Federal Rule of

 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 purchased or otherwise acquired the publicly traded securities of Cancer Genetics

 during the Class Period (the “Class”); and were damaged upon the revelation of the

 alleged corrective disclosure. Excluded from the Class are Defendants, present and

 former officer and directors of the Company, members of such excluded persons’

 immediate families and their legal representatives, heirs, successors or assigns, and

 any entity in which any such excluded person have or had a controlling interest.

       105. The members of the Class are so numerous that joinder of all

 members is impracticable. Throughout the Class Period, the Company’s securities

 were actively traded on NASDAQ. While the exact number of Class members is

 unknown to Plaintiff at this time and can be ascertained only through appropriate

 discovery, Plaintiff believes that there are hundreds or thousands of members in the

 proposed Class. Record owners and other members of the Class may be identified

 from records maintained by the Company or its transfer agent and may be notified

 of the pendency of this action by mail, using the form of notice similar to that

 customarily used in securities class actions.




                                           33
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 34 of 44 PageID: 329



       106. Plaintiff’s claims are typical of the claims of the members of the Class

 as all members of the Class are similarly affected by Defendants’ wrongful

 conduct in violation of federal law that is complained of herein.

       107. Plaintiff will fairly and adequately protect the interests of the

 members of the Class and has retained counsel competent and experienced in class

 and securities litigation. Plaintiff has no interests antagonistic to or in conflict with

 those of the Class.

       108. Common questions of law and fact exist as to all members of the

 Class and predominate over any questions solely affecting individual members of

 the Class. Among the questions of law and fact common to the Class are:

       a.     whether Defendants’ acts as alleged violated the federal securities

              laws;

       b.     whether Defendants’ statements to the investing public during the

              Class Period misrepresented material facts about the Company;

       c.     whether Defendants’ statements to the investing public during the

              Class Period omitted material facts necessary to make the statements

              made, in light of the circumstances under which they were made, not

              misleading;




                                            34
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 35 of 44 PageID: 330



       d.     whether the Individual Defendants caused the Company to issue false

              and misleading SEC filings and public statements during the Class

              Period;

       e.     whether Defendants acted knowingly or recklessly in issuing false and

              misleading SEC filings and public statements during the Class Period;

       f.     whether the prices of the Company’s securities during the Class

              Period were artificially inflated because of the Defendants’ conduct

              complained of herein; and

       g.     whether the members of the Class have sustained damages and, if so,

              what is the proper measure of damages.

       109. A class action is superior to all other available methods for the fair

 and efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to

 them. There will be no difficulty in the management of this action as a class action.

       110. Plaintiff will rely, in part, upon the presumption of reliance

 established by the fraud-on-the-market doctrine in that:

       a.     Defendants made public misrepresentations or failed to disclose

              material facts during the Class Period;


                                          35
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 36 of 44 PageID: 331



      b.    the omissions and misrepresentations were material;

      c.    the Company’s common stock was traded in an efficient market;

      d.    the Company’s common stock was liquid and traded with moderate to

            heavy volume during the Class Period; the weekly trading volume was

            887,661 shares during the Class Period, which is approximately 3.2%

            of the Company’s total shares outstanding;

      e.    the Company traded on NASDAQ, and was covered by multiple

            analysts;

      f.    the misrepresentations and omissions alleged would tend to induce a

            reasonable investor to misjudge the value of the Company’s

            securities;

      g.    More than ten market makers made a market in Cancer Genetics’

            stock during the Class Period;

      h.    Market analysts issued reports on Cancer Genetics during the Class

            Period;

      i.    Plaintiff and members of the Class purchased and/or sold the

            Company’s securities between the time the Defendants failed to

            disclose or misrepresented material facts and the time the true facts

            were disclosed, without knowledge of the omitted or misrepresented

            facts; and


                                       36
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 37 of 44 PageID: 332



       j.       Unexpected material news about the Company was rapidly reflected

                in and incorporated into the Company’s stock price during the Class

                Period. For example, when the truth about the failure to integrate the

                acquisition of Response Genetics was disclosed, the Company’s share

                price declined a material amount.

       111. Based upon the foregoing, Plaintiff and the members of the Class are

 entitled to a presumption of reliance upon the integrity of the market.

       112. Alternatively, Plaintiff and the members of the Class are entitled to

 the presumption of reliance established by the Supreme Court in Affiliated Ute

 Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972),

 as Defendants omitted material information in their Class Period statements in

 violation of a duty to disclose such information, as detailed above.

                                       COUNT I

            Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                Against All Defendants

       113. Plaintiff repeats and realleges each and every allegation contained

 above as if fully set forth herein.

       114. This Count is asserted against the Company and the Individual

 Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §

 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.



                                           37
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 38 of 44 PageID: 333



       115.   During the Class Period, the Company and the Individual Defendants,

 individually and in concert, directly or indirectly, disseminated or approved the

 false statements specified above, which they knew or deliberately disregarded were

 misleading in that they contained misrepresentations and failed to disclose material

 facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading.

       116. The Company and the Individual Defendants violated §10(b) of the

 1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to

 defraud; made untrue statements of material facts or omitted to state material facts

 necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading; or engaged in acts, practices and a

 course of business that operated as a fraud or deceit upon plaintiff and others

 similarly situated in connection with their purchases of the Company’s stock

 during the Class Period.

       117. The Company and the Individual Defendants acted with scienter in

 that they knew that the public documents and statements issued or disseminated in

 the name of the Company were materially false and misleading; knew that such

 statements or documents would be issued or disseminated to the investing public;

 and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the


                                         38
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 39 of 44 PageID: 334



 securities laws. These defendants by virtue of their receipt of information

 reflecting the true facts of the Company, their control over, and/or receipt and/or

 modification of the Company’s allegedly materially misleading statements, and/or

 their associations with the Company which made them privy to confidential

 proprietary information concerning the Company, participated in the fraudulent

 scheme alleged herein.

       118. Individual Defendants, who are the senior officers and/or directors of

 the Company, had actual knowledge of the material omissions and/or the falsity of

 the material statements set forth above, and intended to deceive Plaintiff and the

 other members of the Class, or, in the alternative, acted with reckless disregard for

 the truth when they failed to ascertain and disclose the true facts in the statements

 made by them or other personnel of the Company to members of the investing

 public, including Plaintiff and the Class.

       119. As a result of the foregoing, the market price of the Company’s stock

 was artificially inflated during the Class Period. In ignorance of the falsity of the

 Company’s and the Individual Defendants’ statements, Plaintiff and the other

 members of the Class relied on the statements described above and/or the integrity

 of the market price of the Company’s securities during the Class Period in

 purchasing the Company’s securities at prices that were artificially inflated as a




                                              39
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 40 of 44 PageID: 335



 result of the Company’s and the Individual Defendants’ false and misleading

 statements.

          120. Had Plaintiff and the other members of the Class been aware that the

 market price of the Company’s securities had been artificially and falsely inflated

 by the Company’s and the Individual Defendants’ misleading statements and by

 the material adverse information which the Company and the Individual

 Defendants did not disclose, they would not have purchased the Company’s

 securities at the artificially inflated prices that they did, or at all.

          121.   As a result of the wrongful conduct alleged herein, Plaintiff and other

 members of the Class have suffered damages in an amount to be established at

 trial.

          122. By reason of the foregoing, the Company and the Individual

 Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5

 promulgated thereunder and are liable to the Plaintiff and the other members of the

 Class for substantial damages which they suffered in connection with their

 purchases of the Company’s securities during the Class Period.

                                         COUNT II

                    Violation of Section 20(a) of The Exchange Act
                          Against The Individual Defendants

          123. Plaintiff repeats and realleges each and every allegation contained in

 the foregoing paragraphs as if fully set forth herein.

                                              40
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 41 of 44 PageID: 336



       124. During the Class Period, the Individual Defendants participated in the

 operation and management of the Company, and conducted and participated,

 directly and indirectly, in the conduct of the Company’s business affairs. Because

 of their senior positions, they knew the adverse non-public information regarding

 the Company’s business practices.

       125. As officers and/or directors of a publicly owned company, the

 Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Company’s business and financial condition and results of

 operations, and to correct promptly any public statements issued by the Company

 which had become materially false or misleading.

       126. Because of their positions of control and authority as senior officers,

 the Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which the Company disseminated in the

 marketplace during the Class Period. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause the Company to engage in

 the wrongful acts complained of herein. The Individual Defendants therefore, were

 “controlling persons” of the Company within the meaning of Section 20(a) of the

 Exchange Act. In this capacity, they participated in the unlawful conduct alleged

 which artificially inflated the market price of the Company’s securities.




                                          41
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 42 of 44 PageID: 337



       127. Each of the Individual Defendants, therefore, acted as a controlling

 person of the Company. By reason of their senior management positions and/or

 being directors of the Company, each of the Individual Defendants had the power

 to direct the actions of, and exercised the same to cause, the Company to engage in

 the unlawful acts and conduct complained of herein. Each of the Individual

 Defendants exercised control over the general operations of the Company and

 possessed the power to control the specific activities which comprise the primary

 violations about which Plaintiff and the other members of the Class complaint.

       128. By reason of the above conduct, the Individual Defendants are liable

 pursuant to Section 20(a) of the Exchange Act for the violations committed by the

 Company.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.     Determining that the instant action may be maintained as a class

 action under Rule 23 of the Federal Rules of Civil Procedure, and certifying

 Plaintiff as the class representative;

       B.     Requiring Defendants to pay damages sustained by Plaintiff and the

 Class by reason of the acts and transactions alleged herein;




                                          42
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 43 of 44 PageID: 338



       C.      Awarding Plaintiff and the other members of the Class prejudgment

 and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees

 and other costs; and

       D.      Awarding such other and further relief as this Court may deem just

 and proper.

                        DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

 Dated: October 30, 2018                Respectfully submitted,

                                        THE ROSEN LAW FIRM, P.A.

                                        By: /s/ Laurence M. Rosen
                                        Laurence M. Rosen
                                        609 W. South Orange Avenue, Suite 2P
                                        South Orange, NJ 07079
                                        Tel: (973) 313-1887
                                        Fax: (973) 833-0399
                                        Email: lrosen@rosenlegal.com

                                        Counsel for Lead Plaintiff




                                          43
Case 2:18-cv-05612-ES-SCM Document 27 Filed 10/30/18 Page 44 of 44 PageID: 339



                          CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of October 2018 a true and correct copy
 of the foregoing document was served by CM/ECF to the parties registered to the
 Court’s CM/ECF system.


                                        /s/ Laurence M. Rosen




                                          44
